                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                 September 26, 2019
                      IN TH E UN ITED STATE S D IST RIC T C O U R T
                                                                                  David J. Bradley, Clerk
                      FO R TH E SO U TH ER N D ISTR ICT O F TEX A S
                                 V ICT O RIA DIV ISIO N

JESSE FELA N ,
(TDCJ-CID #02156697)
              Petitioner,

V S.                                               CIV IL A CTION N O . V -18-0060

LORIE D AV IS,

              Respondent.


                             M EM O M N D UM AN D O PIN IO N



       Petitioner,JesseFelan,seekshabeascorpusreliefunder28U.S.C.j2254,challenging a
conviction in the377thJudicialD istrictCourtofV ictoriaCounty,Texas.Respondentfiled am otion

forsummaryjudgmentandcopiesofthestatecourtrecord.Felanhasnotfiledaresponse,buthe
seeks leaveto am end hispetition. The threshold issue isw hetherFelan has presented m eritorious

groundsforfederalhabeascorpusrelief.B ased on thepleadings,the m otionsand briefs,the record,

andtheapplicablelaw ,the Courtgrantsrespondent'sm otion,deniesFelan'spetition,andenterstinal

judgmentdismissingthecaseby separateorder.Thereasonsfortheserulingsaresetoutbelow.
1.     Background

       Felanpleadedguiltytothefelonyoffenseofevadingarrestordetention.(CauseNumber17-
06-30066-17).Felanalsopleadedtl'uetotheenhancementparagraphsrelatingtopriorconvictions
forburglary ofa building in CauseN um ber95-3-16,099-A and possession ofa controlled substance

in Cause N um ber 01-7-18,964-A . O n August23,2017,the courtsentenced Felan to tive years
imprisonment.Felan waivedhisrightto appeal.Felan filed an apptication forstatehabeascorpus

reliefon M arch 29,2018,w hich the Texas Coul'tofCrim inalAppealsdenied w ithoutw ritten order

on M ay 16,2018.

       On July 27,2018,this Courtreceived Felan's federal petition. Felan contends that his

conviction isvoid forthe follow ing reasons'
                                           .

(1)    Counsel,Ashley Pall,rendered ineffectiveassistance during hispleaproceedingswhen
counselcoerced Felan into pleading guilty and failed to inform him oftheconsequencesofhisplea;

       The trialcoul'tcom m itted errorin applying the law to the facts ofhiscase;

       There w asinsufficientevidence to supporta finding ofguilt;and

       TheTexasCoul'tofCriminalAppeals(tûCCA'')ûkdidnotanswerthemix questionsoflaw.''
ll.    The Applicable L egalStandards

       This Courtreview s Felan's petition for w rit of habeas corpus under the federalhabeas

statutes,asamendedbytheAntiterrorism and EffectiveDeathPenaltyActof1996(AEDPA).28




       Sections2254(d)(1)and(2)ofAEDPA setoutthestandardsofreview forquestionsoffact,
questionsoflaw,andmixedquestionsoffactandlaw thatresultinanadjudicationonthemerits.
AnadjudicationonthemeritsSkisaterm ofartthatreferstowhetheracourt'sdispositionofthecase
issubstantive,asopposedtoprocedural.''M illerv.Johnson,200F.3d274,281(5thCir.2000).A
state-courtdeterm ination ofquestionsof1aw and m ixed questionsoflaw and factisreviewed under

28 U.S.C.j 2254(d)(l) and receives deference unless it çswas contral'
                                                                    y to, or involved an
unreasonable application ofclearly established Federallaw ,asdeterm ined by the Suprem e Courtof
theUnited States.''Hillv.Johnson,2l0F.3d481,485(5th Cir.2000).A state-courtdecision is
ikcontraryto''SupremeCourtprecedentif:(1)thestatecourt'sconclusionisûûoppositetothatreached
by (the Supreme Courtjon a question oflaw''or(2)the ûistate coul'tconfrontsfactsthatare
m aterially indistinguishable from a relevant Suprem e Coul'
                                                           tprecedent''and anives atan opposite

result. Williamsv.Taylor,120 S.Ct.1495 (2000). A statecoul'tunreasonably appliesSupreme
Courtprecedentifitunreasonably appliesthe correctlegalrule to the factsofa particularcase,or

itûûunreasonablyextendsalegalprinciplefrom (SupremeCourtlprecedenttoanew contextwhere
itshould notapply orunreasonably refusesto extend thatprinciple to anew contextw here itshould

apply.''1d.at1495.Questionsoffactfoundbythestatecourtarekspresumedtobecorrect...and
greceiveldeference...unlessitSwasbasedonanunreasonabledeterminationofthefactsinlight
oftheevidencepresentedintheStatecourtproceeding.'''Hill,210F.3dat485(quoting28U.S.C.
j2254(d)(2)).
       A state court'sfactualfindingsare entitled to deference on federalhabeascorpusreview and

arepresumedcorrectundersection2254(e)(1)unlessthepetitionerrebutsthosetindingswith(dclear
andconvincingevidence.''Garciav.Quarterman,454F.3d441,444(5thCir.2006)(citingHughes
v.Dretke,412 F.3d 582,589(5thCir.2005)and28U.S.C.j2254(e)(1)).Thisdeferenceextends
notonly to expressfindingsoffact,butto the im plicittindingsofthe statecourtasw ell.G arcia,454

F.3dat444-45(citingSummersv.Dretke,43lF.3d861,876(5thCir.2005);Youngv.Dretke,356
F.3d 616,629(5thCir.2004)).
       W hile,ûtgalsageneralprinciple,Rule56oftheFederalRulesofCivilProcedure,relatingto
summary judgment,applieswith equalforce in the contextofhabeas corpus cases,''Clark v.
Johnson,202F.3d760,764(5thCir.),cert.denied,531U.S.831(2000),theruleappliesonlytothe
extentthatitdoesnotconflictwith thehabeasrules. Section 2254(e)(1)- which mandatesthat
findingsoffactm adeby a statecourtareûipresum ed to be correct''- overridesthe ordinary rulethat,

inasummaryjudgmentproceeding,al1disputedfactsmustbeconstruedinthelightmostfavorable
tothenonmovingparty.Unlessthepetitionercanûtrebutg1thepresumptionofcorrectnessbyclear
and convincing evidence''asto the state court'stindingsoffact,those tindingsm ustbeaccepted as

correct.Smith v.Cockrell,311F.3d661,668(5thCir.2002).
                  Felan isproceeding pro se.A pro sehabeaspetition isconstrued liberally and notheld to the

sam e stringentand rigorousstandardsaspleadings filed by law yers. See M artin v.M axey,98 F.3d

844,847n.4(5th Cir.1996)4Guidrozv.Lynaugh,852F.2d 832,834(5thCir.1988);Woodallv.
Foti,648F.2d268,271(5thCir.UnitA June1981).ThisCoul'tbroadlyinterpretsFelan'sstateand
federalhabeaspetitions.Bledsuev.Johnson,188F.3d250,255(5thCir.1999).
111.              The Claim asto the Voluntariness ofthe G uilty Plea

                  (Ground 1)
                  Felan claim sthathisguilty plea is involuntary because counselcoerced him into pleading

guilty and failed to adequately inform him ofthe consequences ofhisplea. Felan arguesthathis

tiplea was involuntaly because of coercion, com fusion, and unconstitutionally ineffective and

pressurefrom thetrialcourt.''(D.E.l,p.6).Felanstatesthatheikwouldnothavepledguiltytothe
felony charge of evading arrest detention w ith previous convictions,butw ould have insisted on

goingforwardwithhisjurytrial.''(1d.4.
                  A federalcourtw illuphold aguilty pleachallenged in ahabeascorpusproceeding iftheplea

wasknowing,voluntaryandintelligent.Hobbsv.Blackburn,752F.2d 1079,1081(5thCir.),ccr/.
deniel 474U.S.838(1985).A guiltypleaisinvalidifthedefendantdoesnotunderstandthenature

()tFL?KIIL3ZS402(118yN'l8-()6)6()d(1lv:'pd
ofthe constitutionalprotection thathe isw aiving orifhe has such an incom plete understanding of

the chargesagainsthim thathisplea cannotstand asan adm ission ofguilt.H enderson v.M organ,

426U.S.637,645n.13(1976).Thecriticalissueindeterminingwhetherapleawasvoluntaly and
intelligentisûsw hetherthe defendantunderstoodthenatureand substance ofthechargesagainsthim ,

and notnecessarily w hetherheunderstood theirtechnicallegaleffect.'' Taylorv.W hitley,933 F.2d

325,329(5th Cir.1991),cert.denieJ 503U.S.988(1992).lftherecordshowsthatthedefendant
ûiunderstood thechargeand itsconsequences,''thisCourtw illuphold aguilty plea asvoluntaly even

ifthetrialjudgefailedtoexplaintheoffense.Davisv.Butler,825F.2d 892,893(5thCir.1987).
                A pleaofguiltyw aivesanum berofconstitutionalrights.Unitedstatesv.Ruiz,536 U .S.622,

628 (2002);Boykin v.Alabama,395 U.S.238,242-43 (1969).Consequently,Skthe Constitution
insists,am ong other things,thatthe defendantenter a guilty plea thatis tvoluntary'and thatthe

defendantmustmakerelatedwaiversûknowingglyl,intelligentglyl,(andlwithsufticientawareness
oftherelevantcircumstancesandlikely consequences.''Ruiz,536U.S.at629(quotingBrady v.
Unitedstates,397U.S.742,748(1970));accordBousleyv.Unitedstates,523U.S.614,618(1998)
(apleaidisconstitutionallyvalidonlytotheextentitisûvoluntary'andlintelligent''')(quotingBrady,
397U.S.at748).A pleainducedbythreats,improperpromises,deception,ormisrepresentationis
notvoluntary.See United Statesv.Amaya,11lF.3d 386,389(5th Cir.1997).A pleaqualifiesas
intelligentw hen the crim inaldefendantentersitafterreceiving (drealnotice ofthetrue nature ofthe

charge againsthim ,the firstand m ostuniversally recognized requirem entofdueprocess.''Bousley,

523U.S.at618(quotingSmithv.O 'GrJJy,3l2U.S.329,334(1941)).
                ln determ ining w hether a plea is intelligent,(ûthe criticalissue is w hether the defendant

understood the nature and substance of the charges againsthim ,and not necessarily whether he


O T-AOSKMI-IJZIIl8ïvl8-414)64)d(1lwpd
understoodtheirtechnicallegaleffect.''Taylorv.Whitley,933F.2d325,329(5thCir.1991).tk-l-he
voluntarinessofaplea isdeterm ined by tconsidering allofthe relevantcircum stancessurrounding

it.'''Fischerv.Wainwright,584 F.2d 691,693(5thCir.1978)(quotingBrady,397U.S.at749).
Courts considering challenges to guilty pleas Cthave focused on three core concerns:absence of

coercion,the defendant's understanding of the charges, and a realistic understanding of the

consequencesofaguiltyplea.''US.v.Gracia,983F.2d625,627-28(5th Cir.1993).A realistic
understanding ofthe consequencesofa guilty plea m eansthatthe defendantknow sSçthe im m ediate

and autom atic consequences ofthatplea such asthe m axim um sentence length or fine.''D uke v.

Cockrell,292F.3d414,416(5thCir.2002).Cklfadefendantunderstandsthechargesagainsthim,
understandsthe consequencesofaguiltyplea,and voluntarily choosestoplead guilty,w ithoutbeing

coerced to do so,theguilty plea ...w illbeupheld on federalreview .''Frankv.Blackburn,646 F.2d

873,882(5thCir.l980)(enbanc),modsedonothergrounds,646F.2d902(5thCir.1981).
                 Inm ates who challenge their guilty pleas on collateral review m ust overcom e a tsstrong

presum ption of verity''accorded disolem n declarations''m ade in open court.See Blackledge v.

Allison,43lU.S.63,73-74 (1977).Theymustalso overcomethepresumption ofregularity and
tûgreatweight''accorded courtrecords.See United Statesv.Abreo,30F.3d29,32(5th Cir.1994)
(holdingthatasigned,unambiguouspleaagreementkdisaccordedgreatevidentiaryweight''when
determiningwhetherapleaisenteredvoluntarilyandknowinglyl;Bonvillianv.Blackburn,780F.2d
1248,1252 (5th Cir.1986)(holdingthatcourtrecordsaredcaccorded greatweighf'l;Websterv.
Estelle,505 F.2d 926,929-30 (5th Cir. 1974)(holding thatcourtrecords 'iare entitled to a
presumptionofregularity'').



()H?a*()ï32N18h14)18ï&'l8-()6)6()d(1lsvpd
               O n August23,2017,Felan appeared in open courtand entered a plea ofguilty. The court

adm onished Felan asto the natureofthe offense charged --evading arrestordetention on April30,

2017 -- and the punishm ent range. A review of the tsplea M em orandum ,'' show s that Felan

consented to an oralstipulation ofthe evidence and testim ony.A fterstating thathe understood the

proceedingsin the case,Felan confessed underoath thatthe allegationscontained in theindictm ent

weretrueandcorrect.(D.E.11-2,pp.80-81).Felanstatedthatthetrialcourthadmadetherequired
adm onishm ents and thathe (lunderstandsthe adm onishm entsand is aw are ofthe consequences of

(hislplea.''1d.at80.HestatedthathewasClenteringghisjpleafreelyandvoluntarilywithoutany
threatsorcoercion''and thattherehad notbeen anyprom ise m adeto induce him to plead which w as

notrevealedtothecourt.1d.Hewaivedhisrighttotrialbyjuryon both guiltand punishmentin
w riting in open coul't. 1d. at 81. Finally, he stated that he w as kstotally satisfied w ith the

representation given by ghislattorney in thiscase,and ghelwas provided fglly effective and
com petent representation.''1d. at 80.Felan acknow ledged through his signature,the follow ing

statem entin the Plea M em orandum :$iIhave read thisPLEA M EM O RAN D U M ,including Exhibit

A (theadmonishmentsland anyattachments,understand al1theinformationin it,am waivingthe
rights as stated in it,and swearthata11the allegations offactcontained in itare true and correct.''

Id at83.

               ThetrialcourtjudgeadmonishedFelan inwritingin opencourtthathewaspleadingguilty
to ûiEvading A rrest/lletention w/ Previous Conviction,''a second-degree felony punishable by

ttim prisonm entin the TexasD epartm entofCrim inalJustice forany term ofnotm ore than 20 years

orlessthan 2 years,and in addition,afinemay be assessed notto exceed $10,000.''ld at84.The

judgealsoadmonishedFelan:

O TUAOïKMHàZII!8h'18-()(l6t)d(11Nspd
               The recom m endation oftheprosecuting attorney asto punishm entis
               notbinding on the coul't.TheCoul'tw illinquire asto the existence of
               aplea bargain agreem entbetw een the State and the defendantand,if
               an agreem entexists,the Coul'
                                           tw illinform the defendantwhetherthe
               Courtwillfollow orrejecttheagreementinopencourtandbeforeany
               findingontheplea.ShouldtheCourtrejectanysuchagreement,then
               the defendantw illbe perm itted to w ithdraw the defendant'splea of
               guilty ornolo contendere.

1d.at85.

       Inthe(lstate'sPunishm entRecom m endation,''acheckedbox indicatesthattheCdpunishm ent

be assessed at:5 yearsin the lnstitutionalDivision ofthe Texas Departm entofCrim inalJustice.''

1d.at79.Felan,hiscounsel,and the prosecuting attorney signed the agreem ent,agreeing thatttthe

punishm ent recom m endation outlined above m ay be considered by the Courtw hen assessing

punishm entin this cause.''1d.

       Thetrialjudgestated:ût-l-heCourtthenadmonishedDefendantasrequiredbylaw.Itappeared
to the Court that D efendant w as m entally com petent to stand trial,m ade the plea freely and

voluntarily,and w asaw areofthe consequencesofthisplea.''ld at88.Felan entered hisguilty plea

voluntarily,and he understood the m axim um prison term and fine for the offense charged.Felan

entered hisguilty plea afterreceiving these adm onishm ents.1d.kssolem n declarationsin open coul't

carry a strong presum ption ofverity,''form ing a ttform idable barrierin any subsequentcollateral

proceedings.''Unitedstatesv.Cervantes,132F.3d 1106,1110(5thCir.1998)(quotingBlackledge
v.Allison,43lU.S.63,73-74(1977)).Felan'ssignatureindicatesthatheunderstoodthenatureof
the charge against him and the consequence of his plea. These docum ents are entitled to a

presumptionofregularityunder28U.S.C.j2254(e),andthisCourtaccordsevidentiaryweightto
theseinstruments.Carterv.Collins,918F.2d 1198,1202n.4(5th Cir.1990).
              OnApril3,2018,thestatehabeascourtdeniedrelief.(D.E.11-2,p.4).TheTexasCourt
of Crim inalAppeals also denied relief on Felan's claim for post-conviction relief. A state

applicationthatisdenied withoutwritten orderby the TexasCourtofCrim inalAppeals,asin the

presentcase,isanadjudication onthemerits.Singleton v.Johnson,178F.3d 381,384 (5th Cir.
1999).
     ,ExparteTorres,943S.W .2d469,472(Tex.Crim.App.1997)(holdingaçidenial''signifies
anadjudicationonthemeritswhileadsdismissal''meanstheclaim wasdeclined on groundsother
thanthemerits).Onhabeasreview,thefederalcourtsareboundbythecredibilitychoicesmadeby
thestatecourt.Hoguev.Johnson,131F.3d466,505(5thCir.1997).Asafederalcoul'
                                                                       tinahabeas
proceeding,thisCourtisrequired to grantapresum ption ofcorrectnessto a statecourt'sexplicitand

implicittindingsoffactifsupportedbytherecord.foydv.Smith,899 F.2d 1416,1425(5th Cir.
1990). The state courtrecord fairly supports the explicitfinding thatFelan's statementwas
voluntary. The record show s that Felan voluntarily entered a guilty plea after consulting w ith

counsel.

              The state court's decision to deny reliefwasnotcontrary to clearly established federal1aw

as determ ined by the Suprem e Courtofthe U nited States.Felan'sclaim forhabeasreliefbased on

the involuntariness of his guilty plea lacks m erit, and relief cannot be granted. 28 U .S.C .

j2254(d)(1).
lV.           The C laim oflneffective A ssistance of Counsel

              Felan claim sthathe did notknow ingly and voluntarily enterhisguilty plea because he did

notreceive effective assistance ofcounsel.

              The longstanding test for determ ining the validity of a guilty plea is ûûw hether the plea

represents a voluntary and intelligentchoice am ong the alternative courses of action open to the


O yRAO'
      X MHQII18h'l8-41()6()d(11upd
defendant.''NorthCarolinav.A/ord,400U.S.25,31(1970).
                                                   ,seeBoykinv.Alabama,395U.S.238,
242(1969);Machibrodav.UnitedStates,368U.S.487,493 (1962).
               In Hillv.fockhart,474U.S.52(1985),theSupremeCourtheld thatthetwo-parttestset
forthinStricklandv.Washington,466U.S.668(1984),appliestocasesinvolvingguiltypleas.To
prevailonaclaim ofineffectiveassistanceofcounsel,apetitionermustshow that:(1)hiscounsel's
actionsfellbelow an objective standard ofreasonableness'
                                                       ,and (2)the ineffectiveassistanceof
counselprejudicedhim.ld ;Moawadv.Anderson,143F.3d942,946(5thCir.1998).A courtmay
resolve a claim by finding eitherthatcounselrendered reasonably effective assistance orthatthere

wasalackofprejudice.Thereisnoneedtoreachbothcomponentsoftheinquiryifthedefendant
makesan insufficientshowing on one.StricklanJ 466U .S.at697.

               In assessing the reasonableness ofcounsel'sperform ance,the Courtm ustindulge a strong

presum ptionthattheperform ance fallsw ithinthedsw iderangeofreasonableprofessionalassistance''

and thatSkthechallenged action mightbe considered sound trialstrategy.'' StricklanJ 466 U.S.at

                                                          Ifcounsel'saction is based on w ell-inform ed

strategic decisions,it is ûiw ell within the range of practical choices not to be second-guessed.''

Rectorv.Johnson,120F.3d551,564(lgg7ltquotingWilkersonv.Collins,950F.2d1054,1065(5th


               ln thecontextofa guilty plea,prejudice ispresentifthere isreasonableprobability that
absentcounsel'serrors,the defendantw ould nothaveentered a guilty plea and w ould haveinsisted

onatrial.Unitedstatesv.Payne,99F.3d 1273,1282(5thCir.1996),
                                                          .Mangum v.Hargett,67F.3d
80(5th Cir.1995),cert.denieJ 5l6U.S.1133 (1996).A reasonableprobability isaprobability
sufticienttoundermineconfidencein theoutcome.StricklanJ 466 U .S.at694.

O T-AOG MI-IQCI18h'l8-4)()66)d()lwpd                 10
               Because Felan pleaded guilty to the offense,the relevant inquiry is whether counsel's

perform ance interfered w ith Felan'sability to understand the nature ofthe chargesagainsthim and

theconsequencesofhisplea.Onceaguiltypleahasbeenentered,nonjurisdictionaldefectsinthe
proceedings against the defendant are w aived, including all claim s of ineffective assistance of

counselexceptinsofarasthe alleged ineffectivenessrelates to the voluntariness ofthe guilty plea.

Smithv.Estelle,711F.2d677,682(5thCir.),cert.deniedsubnom.Smithv.McKaskle,466U.S.
906(1984).
               Felan claim s that his counselnever told him aboutthe eonsequences of his guilty plea.

Respondent'ssummaryjudgmentevidenceshowsthatFelan stated,in court,in writing,thathe
understood the trialcourt'sadm onishm ents;fully understood the consequencesofhis guilty plea;

and freely and voluntarily pleaded guilty. Felan also stated, in court, in w riting, that he had

discussed the contentsofthecourt'swritten adm onishm entsw ith hisattorney and understood them ,

and hew assatisfiedw iththerepresentationtrialcounselhadprovided.Thesedocum entsareentitled

toapresumptionofregularityunder28U.S.C.j2254(e),andthisCourtaccordsevidential'
                                                                             yweight
totheseinstruments.Carterv.Collins,918F.2d 1l98,1202n.4(5th Cir.1990).
               FelanhasnotsatisfiedtheprejudiceprongofStricklandbzszàonthedefieiencieshealleges
in counsel'sperform ance. Felan hasfailed to show thatthere w as a reasonable probability thatbut

forhis alleged unprofessionalerrors,Felan w ould nothave entered a guilty plea. Felan received a

five-yearprison term w hen he pleaded guilty. Felan has notshow n thathe w ould have insisted on

a trial,w hich exposed him to a prison sentence ranging from two to tw enty years. ln the eventof

atrial,ajul'ywouldhavelearned aboutFelan'slengthycriminalhistory,includingconvictionsfor



O SRAOhKMIAZI)l8hvl8..
                     (1()66)d()IA&pd                 11
burglaryofabuildingin 1997,possessionofacontrolled substancein2001,and aggravatedrobbery

in 2003.

       On habeasreview ,the statetrialcourtfound thatFelanhad voluntarily entered hisguiltyplea.

The TexasCourtofCrim inalAppealsdenied habeasrelief.The state court'sdecision to deny relief

wasnotcontrary to clearly established federallaw asdeterm ined by the Suprem eCourtoftheU nited

States.28U.S.C.j2254(d)(1).Felan'sclaim forhabeasreliefbasedontheineffectiveassistance
ofcounsellacksm erit.

V.     The Claim sW aived by the G uilty Plea

       (Grounds2& 3)
       Ingroundtwo,Felancontends,ltApplicantwasharm gsiclbyatrialcoul'thasnodiscretion
to determ ine whatthe 1aw is orin applying the law to the facts and consequently the trialcourt's

failure to analyze or apply the law correctly is an abuse of discretion.'' ln his state habeas

application,Felan breakstheclaim down intotwodistinctarguments:(1)therewasinsufticient
evidencetosupportafindingofguiltand (2)thetrialcourterredin denyinghisrequestforajury
instructiononthelesserincludedoffenseoftûtleeingorattemptingtoeludeapeaceofficer.''(D.E.
11-2,pp.26-32).Byenteringaguiltyplea,Felanwaivedhisjuryinstructionclaim,andanyclaim
based on the trialcourt's errorin applying the law to the factsofhis case.

       lt is w ell established that a know ing and voluntary guilty plea is conclusive as to a

defendant'sguiltand waivesallnonjurisdictionaldefectsin theproceedingsprecedingtheplea,
including constitutionalones,that do notim plicate the voluntariness ofthe guilty plea.Tollettv.

Henderson,411U.S.258,267(1973).BecauseFelan'sguiltypleawasvoluntarilyandknowingly
made,Felan'sconstitutionalclaimsarewaived.SeeParkev.Raley,506U.S.20,29(1992),
                                                                            .United
Statesv.Broce,395U.S.563,569-70(1989))UnitedStatesv.Boykin,395U.S.238,243(1969).
              In ground 3,Felancontendsthattheevidencew asinsufticientto supporthisconviction.This

claim waswaivedbyFelan'svoluntaryguiltyplea.SeeKelleyv.Alabama,636F.2d 1082,1083(5th
Cir.1981)(apetitionerwhopleadsguiltywaivestherighttochallengethesufficiencyandreliability
oftheevidence,becausetheguiltypleaitselfstandsasevidenceagainstthepetitioner).û$Nofederal
constitutional issue is raised by the failure of the Texas state coul'tto require evidence of guilt

corroboratingavoluntaryplea.''Smithv.M ccotter,786F.2d697,702(5th Cir.1986).M oreover,
underTexasstate law,ajudicialconfession issufficientevidence ofguiltin a casein which a
defendantentersaguilty plea.SeeMenefee v.State,287 S.W .3d 9,13 (Tex.Crim.App.2009).
Felan signedajudicialconfession inwhichheadmittedtocommittingtheoffehse.(D.E.15-3,p.
36).Theevidencewasthereforesufficienttosupporttheconviction.Felanhasnotshownthatthe
statecourt'srejectionofthisclaim wasunreasonable.
V l.          The State H abeas C ourtE rror Claim

              (Ground 4)
              ln hisfourth ground,Felan allegesthattheTexasCoul'
                                                               tofCrim inalAppealsSddid notansw er

themix gsicjquestionsoflaw.''(D.E.l,p.7). Therecord showsthatFelan did notappealhis
conviction,and did notfile a petition for discretionary review w ith the Texas CourtofCrim inal

Appeals. Felan did, however, file an application for state post-conviction relief that w as

subsequently denied bytheTexasCoul'tofCrim inalAppeals.Felan'sclaim ispredicated on an error

in state habeasproceedings.




O'
 AAOtKMI-IQtI18$vl841()6()dt)lB'pd
               The infirm ities in state habeas proceedings on habeas review that Felan alleges do not

constitutegroundsforhabeasreliefinfederalcourt.Trevinov.Johnson,168F.3d173,180(5thCir.
1999)*
     ,Hallmarkv.Johnson,118F.3d1073,1080(5thCir.),cert.denied,118S.Ct.576(1997))see
Nicholsv.Scott,69F.3d 1255,1275(5th Cir.l995)(1ûAnattackon astatehabeasproceedingdoes
notentitlethe petitionerto habeasreliefin respectto hisconviction,asitisan attackon aproceeding

collateraltothedetentionandnotthedetentionitself.''l;Morrisv.Cain,186F.3d581,585n.6(5th
Cir.1999).Felanhasnotassertedanerrorinthestatehabeasproceedingaffectingthedeferencedue
the state court'sfindingsin thehabeasproceedings.Felan hasnotshow n abasisforgrantinghabeas

relief.

VIl. Felan's M otion for Leave to A m end

               Afterrespondenttiledamotionforsummaryjudgment,Felanrequestedleavetoamendhis
petition. The m otion w illbe denied forreasons stated briefly below .

               M otionstoamendahabeascorpuspetitionaregovernedbyRule15(a)oftheFederalRules
ofCivilProcedure.28U.S.C.j2242(anapplicationforwritofhabeascorpusSimaybeamendedor
supplementedasprovided intherulesofprocedureapplicabletocivilactions.''). UnderFederal
RuleofCivilProcedure 15(a),apartymayamend hispleadingsonceasamatterofcourseatany
tim e before a responsive pleading is served.ln the present case,respondent tiled a m otion for

summaryjudgment,respondingtothepetition.(DE.10).Accordingly,leaveofcourtisrequired.
Fed.R.Civ.P.l5(a)(2).
               UnderFederalRule ofCivilProcedure 15(a)(2),applicablehere,aparty may amend his
pleading only w ith leave of court.The rule providesthatthe iscoul'tshould freely give leave w hen

justicesorequires.''Fed.R.Civ.P.l5.W heretheproposedamendmentwouldbefutile,however,

()MèAO= 0f82(31@Lvt%RJ$#G$1:491NN';Kl
denialofthe motion forleave to amend isappropriate.See Foman v.Davis,371 U.S.178,182

(1962),
      .Stri
          pling v.JordanProd.Co.,LLC,234F.3d 863,873(5th Cir.2000). Thedenialofan
opportunity to am end isw ithin the discretion ofthe D istrictCourt.1d. ln thiscase,the Courtdoes

notfindjusticerequiresthatFelanbeallowedtoamendhispleading.Here,Felanfailstoprovide
the Courtw ith any proposed am endm entsordescribe the untim ely inform ation he w ishesto add to

his petition forhabeas corpus.Regardless,an am endm entor supplem entis notnecessary to reach

a decision on the m erits ofhisclaim s.

                TheCourt'sreview under28U.S.C.j2254 islimitedtotherecordinthestatecourtthat
adjudicatedtheclaim onthemerits.Cullen v,Pinholster,563U.S.170,182 (2011)(ûûltwouldbe
contrarytogj2254's1purposetoallow apetitionertoovercomeanadversestate-courtdecisionwith
new evidence introduced in a federalhabeascourtand review ed by thatcourtin the firstinstance

effectivelydent?v(?.'').TheCourttindsthatanyadditionalinformationthatFelanseekstoinclude
in his petition is untim ely and notnecessary to evaluate the m erits ofhis claim s.The Courtw ill

review allofFelan's argum ents and the relevantlegalauthority,regardless ofw hetherhe m ovides

additionalam endm entsto hispetition.M oreover,Felan has failed to describe w ith specificity any

additionalevidence thatw ould behelpfulto the Coul'
                                                  tin deciding them erits ofthehabeaspetition.

Therefore,Felan'sM otionforLeavetoAmendisdenied.(D.E.12).
V IIl. Conclusion

                Respondent'sM otionforSummaryJudgmentisGRANTED.(D.E.10).Felan'spetitionfor
a w rit of habeas corpus is D EN IED . This case is D ISM ISSED . Felan's m otion to am end is

DENIED.(D.E.12).AnyremainingpendingmotionsareDENIED asmoot.



O.'tRAOtKMl1t2IIl8h'l8-t)()6()dt)lw'pd
                 The Suprem e Courthas stated thatthe show ing necessary fora C ertificate ofAppealability

isasubstantialshow ing ofthe denialofa constitutionalright.H ernandezv.Johnson,213 F.3d 243,

248(5th Cir.2000)(citingSlackv.McDaniel,529U.S.473,483-84(2000)).Underthatstandard,
an applicantm akesa substantialshow ing when he dem onstratesthathisapplication involvesissues

thataredebatableamongjuristsofreason,thatanothercourtcouldresolvetheissuesdifferently,or
that the issues are suitable enough to deserve encouragem ent to proceed further. See Clark v.

Johnson,202 F.3d 760,763 (5th Cir.2000). W here a districtcourthasrejected a prisoner's
constitutionalclaimsonthemerits,theapplicantmustdemonstratethatreasonablejuristswouldtind
thedistrictcourt'sassessm entoftheconstitutionalclaimsdebatableorwrong.Slack 529U.S.484.

                 This Court denies Felan's petition after careful consideration of the m erits of his

constitutionalclaim s.ThisCourtdeniesa COA because Felan hasnotm adethe necessary show ing

forissuance. A ccordingly,a certificate of appealability isD EN IED .

                                   SIGNEDatVictoria,Texas,on .
                                                             J-,
                                                               kk.
                                                                 e,.
                                                                   l
                                                                   a-       J<-,
                                                                               '2019.


                                                        KEN N ETH M .H O Y
                                                        UN ITED STA TES DISTRICT JU D G E




()tRA(lhF:sl11h24118ï:'l%R)()6()d(1l:5:)d
